DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 6, filed 08/17/2022, with respect to claims 8 and 24-26 have been fully considered and are persuasive.  The objection of claims 8 and 24-26 has been withdrawn. 
Applicant’s arguments, see pages 6-8, filed 08/17/2022, with respect to claims 21, 24, 27 and 31 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claims 21, 24, 27 and 31 has been withdrawn. 
Applicant’s arguments, see page 8, filed 08/17/2022, with respect to claims 1, 8, 15, and 21-33 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1, 8, 15, and 21-33 has been withdrawn. 
Applicant’s arguments, see pages 9-10, filed 08/17/2022, with respect to the amended claim 1 have been fully considered and are not persuasive.  
Regarding the amended claim 1, the applicant argues that “However, in paragraph 0069 of Faccin, the reference is silent that the AMF selects an SMF for the new PDU session based on the PDU session establishment request, and says nothing of the AMF selecting an SMF for the new PDU session based on upon both the UE location information and the DNN. Specifically, paragraph [0069] discloses "based on this identification, AMF.... may select an SMF...", and this identification is not UE location information, but it is a PDU session identifier. In fact, paragraph 0069 does not disclose the PDU establishment request includes UE location information. It is paragraph 0070 that discloses that the PDU session establishment request may include UE location information. Paragraphs 0070-0071 disclose that the purpose the PDU session establishment request may include UE location information is to make the AMF determine an RA (registration area for UE based on the UE location information), not for making the AMF select the SMF. Similarly, para. 0076 recites: In such cases, the SM request (or a PDU session establishment request) may include the UE location information (e.g., a registration area, a cell identifier, a PSAC value, etc.). AMF 210-a may thus determine a registration area for UE 115-b based on the UE location information. The registration area may be selected based on an access and mobility manager session area code table, such as an AMF PSAC list, as described below. In some cases, AMF 210-a may transmit the selected registration area to UE 115- b (e.g., via (R)AN 205-a). Thus, Faccin fails to disclose that the UE location information is used for selecting an SMF. Para. 0068 mentions that the NAS message or PDU session establishment request may include a DNN associated with the DN. But paragraph 0069 refers to "based on this identification (PDU session identifier), AMF 210-a may determine that the PDU session establishment request is for a new PDU session, and may select an SMF (which is not even the same as a UPF). Thus, the local DNN, as claimed, is not for selecting a UPF or an SMF” in pages 9-10.
In response to the applicant’s argument, examiner respectfully disagrees with the argument above. Faccin does not limit the UE location information to only used for determining a registration area. Faccin does not disclose that the UE location information is not for making the AMF selecting the SMF. Faccin also does not disclose that the DNN is not for selecting a UPF or an SMF.
In Faccin, paragraph [0068] discloses the AMF receives a PDU session establishment request. Paragraph [0069] discloses the AMF selects an SMF for a new PDU session based on the received PDU session establishment request. Paragraph [0068] discloses the PDU session establishment request includes a DNN associated with the DN. Paragraph [0071] discloses the PDU session establishment request includes UE location information (e.g., a registration area, a cell identifier, a PSAC value, etc.). Therefore, Faccin does disclose or suggest that the access management entity (AMF) selects a first intermediate session management entity (SMF) for a PDU session based on the PDU session establishment request which includes both the UE location information and the DNN.
Further, paragraph [0076] of Faccin discloses that the SMF receives the SM request including the UE location information from the AMF, and the SMF selects a UPF based on the received SM request including the UE location information. Paragraph [0070] of Faccin discloses that the SMF receives the SM request including the DNN. Therefore, Faccin does disclose or suggest that the access management entity (AMF) sends the SM request including the UE location information and the local DNN to the first intermediate session management entity (SMF), wherein the SM request including the UE location information and the DNN are for selecting a user plane entity (UPF).
The applicant further argues that “Para. 0096 of Wang recites: the WTRU 602 may initiate the PDU session release procedure with the SMF 612 and trigger the WTRU 602 to release the PDU session (hereinafter, the old PDU session). Then, the UL/DL data 614 connection with the UPFI 608 may be released. The WTRU 602 may initiate the PDU session establishment procedure with the SMF 612 at step 622 and (re-)establish a new PDU session (hereinafter, the new PDU session). The SMF 612 may select a UPF2 610 for the new PDU session after receiving the PDU session establishment request from the WTRU 602. After the new PDU session is established, the WTRU 602 may receive/transmit UL/DL data 624 ... Such a disclosure of Wang does not read upon "wherein the reselection indication indicates the access management entity to reselect an intermediate session management entity"” in page 10.
In response to the applicant’s argument, examiner respectfully disagrees with the argument above.
Faccin discloses receiving, by the access management entity, an indication [see Provisional, Fig. 3, step 324, para. 80; receiving, by the AMF, a SM request acknowledgement including a PDU session identifier, a QoS profile, CN tunnel information, SM information, authorized QoS rules, selected SSC mode, information identifying UE as the target of the SM request and an access to use towards the UE, and selected PDU session priority], wherein the indication indicates the access management entity to select the first intermediate session management entity [see Provisional, Fig. 3, steps 334-340, para. 85-88; the SM request acknowledgement indicates the AMF to select the SMF].
Wang teaches receiving, by the AMF, a reselection indication, wherein the reselection indication indicates the AMF to select the SMF [see Fig. 6, step 618, para. 96; receiving, by AMF, a NAS message with the PDU session re-establishment required to indicates the AMF to select the SMF].
In view of the above response, the combined system of Faccin and Wang discloses or suggests each feature recited in the amended independent claims 1, 8, 15, and 30.

Claim Objections
Claims 15 and 27-29 are objected to because of the following informalities:  
Regarding claim 15, it is suggested to insert a semicolon “;” after “an intermediate session management entity” in line 4.
Claims 27-29 are also objected since they are depended on the objected claim set forth above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 8, 15, 21, 23-24 and 26-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “receiving, by an access management entity, a reselection indication, wherein the reselection indication indicates the access management entity to reselect an intermediate session management entity; selecting, by the access management entity, a first intermediate session management entity for a protocol data unit (PDU) session based on user equipment (UE) location information and a local data network name (DNN)”. It is unclear whether the selecting step is an initial selection or a reselection. It is also unclear whether or not the selecting step is in response to receiving a reselection indication. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 1 recites “a first intermediate session management entity” in lines 5-6. It is unclear whether or not it is referring to “an intermediate session management entity” in lines 3-4. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 8 recites “the transceiver is further configured to receive a reselection indication, wherein the reselection indication indicates the access management entity to select the first intermediate session management entity”. It is unclear whether the reselection indication indicates the access management entity to a) “select the first intermediate session management entity” or b) “reselect the first intermediate session management entity”. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 15 recites “receive a reselection indication, wherein the reselection indication indicates the access management entity to reselect an intermediate session management entity select a first intermediate session management entity for a protocol data unit (PDU) session based on user equipment (UE) location information and a local data network name (DNN)”. It is unclear whether the select step is an initial selection or a reselection. It is also unclear whether or not the select step is in response to receive a reselection indication. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 15 recites “a first intermediate session management entity” in line 5. It is unclear whether or not it is referring to “an intermediate session management entity” in line 4. For the purpose of examination, examiner will interpret the claim as best understood. 
Claim 30 recites “receiving, by an access management entity, a reselection indication, wherein the reselection indication indicates the access management entity to reselect an intermediate session management entity; selecting, by the access management entity, a first intermediate session management entity for a protocol data unit (PDU) session based on user equipment (UE) location information and a local data network name (DNN)”. It is unclear whether the selecting step is an initial selection or a reselection. It is also unclear whether or not the selecting step is in response to receiving a reselection indication. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 30 recites “a first intermediate session management entity” in lines 5-6. It is unclear whether or not it is referring to “an intermediate session management entity” in lines 3-4. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 30 recites “the DNN” in lines 10-11. It is unclear whether or not it is referring to “the local DNN” in line 7. For the purpose of examination, examiner will interpret the claim as best understood.
Claims 21, 23-24, 26-29 and 31-33 are also rejected since they are depended on the rejected claims set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 15, 21, 23-24, and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Faccin et al. (US 2018/0227743 A1, Provisional application No. 62/455,418, hereinafter “Faccin”) in view of Wang et al. (US 2019/0150219 A1, hereinafter “Wang”).
Regarding claim 1, Faccin discloses a session management method [see Provisional, Fig. 2, 9-12; AMF], comprising:
receiving, by an access management entity, an indication [see Provisional, Fig. 3, step 324, para. 80; receiving, by the AMF, a SM request acknowledgement including a PDU session identifier, a QoS profile, CN tunnel information, SM information, authorized QoS rules, selected SSC mode, information identifying UE as the target of the SM request and an access to use towards the UE, and selected PDU session priority], wherein the indication indicates the access management entity to select the first intermediate session management entity [see Provisional, Fig. 3, steps 334-340, para. 85-88; the SM request acknowledgement indicates the AMF to select the SMF];
selecting, by the access management entity, a first intermediate session management entity for a protocol data unit (PDU) session based on user equipment (UE) location information and a local data network name (DNN) [see Provisional, Fig. 3, steps 302-304, para. 68-69, 71; the AMF selects an SMF for a PDU session based on UE location information and a DNN], wherein the local DNN indicates a local data network (DN) [see Provisional, para. 56, 68; the DNN indicates a data network (DN)]; and 
sending, by the access management entity, the UE location information and the local DNN to the first intermediate session management entity [see Provisional, Fig. 3, step 306, para. 70-71, 76; the AMF sends a session management (SM) request including UE location information and the DNN to the SMF], wherein the UE location information and the local DNN are for selecting a user plane entity [see Provisional, para. 70-71, Fig. 3, step 316, para. 75-76; the UE location information and the DNN is for selecting a UPF]. 
Faccin does not explicitly disclose the “reselection” indication.
However, Wang teaches receiving, by the AMF, a reselection indication, wherein the reselection indication indicates the AMF to select the SMF [see Fig. 6, step 618, para. 96; receiving, by AMF, a NAS message with the PDU session re-establishment required to indicates the AMF to select the SMF].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receiving, by the AMF, a reselection indication, wherein the reselection indication indicates the AMF to select the SMF”, as taught by Wang, into the system of Faccin so that it would (re-)establish a new PDU session [see Wang, para. 96].

Regarding claim 21, Faccin discloses receiving, by the access management entity, the local DNN from a session management entity [receiving, by the AMF, a PDU session identifier, a QoS profile, a selected SSC mode from the SMF (see Provisional, para. 80). The PDU session identifier, the QoS profile, and the selected SSC mode are associated with each DNN (see Provisional, para. 56, 60)].

Regarding claim 23, Faccin discloses wherein the user plane entity comprises a local anchor user plane entity, and the local anchor user plane entity is connected to the local DN [see Provisional, Fig. 2-3, para. 56; the user plane anchor, UPF 230, is connected to the DN 235].

Regarding claim 8, Faccin discloses an access management entity [see Provisional, Fig. 2, 9-12; AMF], comprising:
a processor [see Provisional, Fig. 12; processor 1220]; 
and a transceiver [see Provisional, Fig. 12; transceiver 1235]; 
wherein 
the processor [see Provisional, Fig. 12, para. 146-147; processor 1220] is configured to select a first intermediate session management entity for a protocol data unit (PDU) session based on user equipment (UE) location information and a local data network name (DNN) [see Provisional, Fig. 3, steps 302-304, para. 68-69, 71; the AMF selects an SMF for a PDU session based on UE location information and a DNN], wherein the local DNN indicates a local data network (DN) [see Provisional, para. 56, 68; the DNN indicates a data network (DN)]; and 
the transceiver [see Provisional, Fig. 12, para. 146, 150; transceiver 1235] is configured to send the UE location information and the local DNN to the first intermediate session management entity [see Provisional, Fig. 3, step 306, para. 70-71, 76; the AMF sends a session management (SM) request including UE location information and the DNN to the SMF], wherein the UE location information is used for selecting a user plane entity [see Provisional, Fig. 3, step 316, para. 76; SMF selects UPF based on the UE location information]; and
 the transceiver [see Provisional, Fig. 12; transceiver 1235] is further configured to receive an indication [see Provisional, Fig. 3, step 324, para. 80; receiving, by the AMF, a SM request acknowledgement including a PDU session identifier, a QoS profile, CN tunnel information, SM information, authorized QoS rules, selected SSC mode, information identifying UE as the target of the SM request and an access to use towards the UE, and selected PDU session priority], wherein the indication indicates the access management entity to select the first intermediate session management entity [see Provisional, Fig. 3, steps 334-340, para. 85-88; the SM request acknowledgement indicates the AMF to select the SMF].
Faccin does not explicitly disclose the “reselection” indication.
However, Wang teaches receiving, by the AMF, a reselection indication, wherein the reselection indication indicates the AMF to select the SMF [see Fig. 6, step 618, para. 96; receiving, by AMF, a NAS message with the PDU session re-establishment required to indicates the AMF to select the SMF].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receiving, by the AMF, a reselection indication, wherein the reselection indication indicates the AMF to select the SMF”, as taught by Wang, into the system of Faccin so that it would (re-)establish a new PDU session [see Wang, para. 96].

Regarding claim 24, Faccin discloses wherein the transceiver is further configured to: receive the local DNN from a session management entity [receiving, by the AMF, a PDU session identifier, a QoS profile, a selected SSC mode from the SMF (see Provisional, para. 80). The PDU session identifier, the QoS profile, and the selected SSC mode are associated with each DNN (see Provisional, para. 56, 60)].

Regarding claim 26, Faccin discloses wherein the user plane entity comprises a local anchor user plane entity, and the local anchor user plane entity is connected to the local DN [see Provisional, Fig. 2-3, para. 56; the user plane anchor, UPF 230, is connected to the DN 235].

Regarding claim 15, Faccin discloses a communication system [see Provisional, Fig. 2-3; a wireless communication system], comprising: 
an access management entity [see Provisional, Fig. 2, 9-12; AMF] configured to:
receive an indication [see Provisional, Fig. 3, step 324, para. 80; receiving, by the AMF, a SM request acknowledgement including a PDU session identifier, a QoS profile, CN tunnel information, SM information, authorized QoS rules, selected SSC mode, information identifying UE as the target of the SM request and an access to use towards the UE, and selected PDU session priority], wherein the indication indicates the access management entity to select an intermediate session management entity [see Provisional, Fig. 3, steps 334-340, para. 85-88; the SM request acknowledgement indicates the AMF to select the SMF]
select a first intermediate session management entity for a protocol data unit (PDU) session based on user equipment (UE) location information and a local data network name (DNN) [see Provisional, Fig. 3, steps 302-304, para. 68-69, 71; the AMF selects a SMF for a PDU session based on UE location information and a DNN], wherein the local DNN indicates a local data network (DN) [see Provisional, para. 56, 68; the DNN indicates a data network (DN)]; and 
send the UE location information and the local DNN to the first intermediate session management entity [see Provisional, Fig. 3, step 306, para. 70-71, 76; the AMF sends a session management (SM) request including UE location information and the DNN to the SMF], wherein the UE location information and the local DNN are for selecting a user plane entity [see Provisional, para. 70-71, Fig. 3, step 316, para. 75-76; the UE location information and the DNN is for selecting a UPF]; and 
the first intermediate session management entity [see Provisional, Fig. 2, 5-8; SMF] is configured to: 
receive, from the access management entity, the UE location information and the local DNN [see Provisional, Fig. 3, step 306, para. 70, 76; receive, from the AMF, the UE location information and the DNN]. 
Faccin does not explicitly disclose the “reselection” indication.
However, Wang teaches receiving, by the AMF, a reselection indication, wherein the reselection indication indicates the AMF to select the SMF [see Fig. 6, step 618, para. 96; receiving, by AMF, a NAS message with the PDU session re-establishment required to indicates the AMF to select the SMF].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receiving, by the AMF, a reselection indication, wherein the reselection indication indicates the AMF to select the SMF”, as taught by Wang, into the system of Faccin so that it would (re-)establish a new PDU session [see Wang, para. 96].

Regarding claim 27, Faccin discloses a session management entity [see Provisional, Fig. 2, 5-8; SMF], the session management entity is configured to send the local DNN to the access management entity; and the access management entity is further configured to receive the local DNN from the session management entity [receiving, by the AMF, a PDU session identifier, a QoS profile, a selected SSC mode from the SMF (see Provisional, para. 80). The PDU session identifier, the QoS profile, and the selected SSC mode are associated with each DNN (see Provisional, para. 56, 60)].

Regarding claim 28, Faccin discloses a session management entity [see Provisional, Fig. 2, 5-8; SMF], the session management entity is configured to send the indication to the access management entity [see Provisional, Fig. 3, step 324, para. 80; the SMF sends a SM request acknowledgement including a PDU session identifier, a QoS profile, CN tunnel information, SM information, authorized QoS rules, selected SSC mode, information identifying UE as the target of the SM request and an access to use towards the UE, and selected PDU session priority to the AMF].
Faccin does not explicitly disclose the “reselection” indication.
However, Wang teaches receiving, by the AMF, a reselection indication, wherein the reselection indication indicates the AMF to select the SMF [see Fig. 6, step 618, para. 96; receiving, by AMF, a NAS message with the PDU session re-establishment required to indicates the AMF to select the SMF].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receiving, by the AMF, a reselection indication, wherein the reselection indication indicates the AMF to select the SMF”, as taught by Wang, into the system of Faccin so that it would (re-)establish a new PDU session [see Wang, para. 96].

Regarding claim 29, Faccin discloses wherein the user plane entity comprises a local anchor user plane entity, the local anchor user plane entity is connected to the local DN [see Provisional, Fig. 2-3, para. 56; the user plane anchor, UPF 230, is connected to the DN 235].

Regarding claim 30, Faccin discloses a session management method [see Provisional, Fig. 2, 9-12; AMF], comprising:
receiving, by an access management entity, an indication [see Provisional, Fig. 3, step 324, para. 80; receiving, by the AMF, a SM request acknowledgement including a PDU session identifier, a QoS profile, CN tunnel information, SM information, authorized QoS rules, selected SSC mode, information identifying UE as the target of the SM request and an access to use towards the UE, and selected PDU session priority from the SMF], wherein the indication indicates the access management entity to select an intermediate session management entity [see Provisional, Fig. 3, steps 334-340, para. 85-88; the SM request acknowledgement indicates the AMF to select the SMF];
selecting, by the access management entity, a first intermediate session management entity for a protocol data unit (PDU) session based on user equipment (UE) location information and a local data network name (DNN) [see Provisional, Fig. 3, steps 302-304, para. 68-69, 71; the AMF selects an SMF for a PDU session based on UE location information and a DNN], wherein the local DNN indicates a local data network (DN) [see Provisional, para. 56, 68; the DNN indicates a data network (DN)]; and
sending, by the access management entity, the UE location information and the local DNN to the first intermediate session management entity [see Provisional, Fig. 3, step 306, para. 70-71, 76; the AMF sends a session management (SM) request including UE location information and the DNN to the SMF], wherein the UE location information and the DNN are for selecting a user plane entity [see Provisional, para. 70-71, Fig. 3, step 316, para. 75-76; the UE location information and the DNN is for selecting a UPF]; and
receiving, by the first intermediate session management entity, the UE location information and the local DNN [see Provisional, Fig. 3, step 306, para. 70-71, 76; receiving, by the SMF, the UE location information and the DNN].
Faccin does not explicitly disclose the “reselection” indication.
However, Wang teaches receiving, by the AMF, a reselection indication, wherein the reselection indication indicates the AMF to select the SMF [see Fig. 6, step 618, para. 96; receiving, by AMF, a NAS message with the PDU session re-establishment required to indicates the AMF to select the SMF].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receiving, by the AMF, a reselection indication, wherein the reselection indication indicates the AMF to select the SMF”, as taught by Wang, into the system of Faccin so that it would (re-)establish a new PDU session [see Wang, para. 96].

Regarding claim 31, Faccin discloses sending, by a session management entity, the local DNN to the access management entity; and receiving, by the access management entity, the local DNN from the session management entity [receiving, by the AMF, a PDU session identifier, a QoS profile, a selected SSC mode from the SMF (see Provisional, para. 80). The PDU session identifier, the QoS profile, and the selected SSC mode are associated with each DNN (see Provisional, para. 56, 60)].

Regarding claim 32, Faccin discloses sending, by a session management entity, the indication to the access management entity [see Provisional, Fig. 3, step 324, para. 80; sending, by the SMF, a SM request acknowledgement including a PDU session identifier, a QoS profile, CN tunnel information, SM information, authorized QoS rules, selected SSC mode, information identifying UE as the target of the SM request and an access to use towards the UE, and selected PDU session priority to the AMF].
Faccin does not explicitly disclose the “reselection” indication.
However, Wang teaches receiving, by the AMF, a reselection indication, wherein the reselection indication indicates the AMF to select the SMF [see Fig. 6, step 618, para. 96; receiving, by AMF, a NAS message with the PDU session re-establishment required to indicates the AMF to select the SMF].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receiving, by the AMF, a reselection indication, wherein the reselection indication indicates the AMF to select the SMF”, as taught by Wang, into the system of Faccin so that it would (re-)establish a new PDU session [see Wang, para. 96].

Regarding claim 33, Faccin discloses wherein the user plane entity comprises a local anchor user plane entity, and the local anchor user plane entity is connected to the local DN [see Provisional, Fig. 2-3, para. 56; the user plane anchor, UPF 230, is connected to the DN 235].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu (US 2020/0015066 A1), see Fig. 3-4, para. 31-34, discloses  method and apparatus for selecting session management functions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469